OPINION OF THE COURT. POPE, J.  1 2 The defendant was indicted for murder at the October term, 1903, of the district court of Eddy county. He was found guilty of murder in the second degree and sentenced to serve fifteen years in the penitentiary. The transcript filed in this court contains an order of the trial judge extending the time for settling the bill of exceptions, but no bill of exceptions was apparently ever tendered or signed. The court is therefore relegated to a determination of the case upon the record proper. Territory v. Archibeque, 9 N. M. 403, and upon a careful examination of this we find no error. The judgment below is accordingly affirmed. Baker, McFie, Parker and Mann, JJ., concur. Mills, C. J., did not sit in the case, having presided in the court below.